In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 14‐8004 
ARNOLD CHAPMAN and PALDO SIGN & DISPLAY COMPANY, 
  individually and as representatives of a class of similarly 
  situated persons, 
                                         Plaintiffs‐Respondents, 
                                   v. 

WAGENER EQUITIES, INC. and DANIEL WAGENER, 
                                   Defendants‐Petitioners. 
                      ____________________ 
                                       
   Petition for Leave to Appeal from the United States District Court 
           for the Northern District of Illinois, Eastern Division. 
                 No. 09 C 7299 — John J. Tharp, Jr., Judge. 
                      ____________________ 

   SUBMITTED MARCH 19, 2014 — DECIDED MARCH 31, 2014 
                ____________________ 

    Before POSNER, KANNE, and ROVNER, Circuit Judges. 
    POSNER, Circuit Judge. The defendants in this class action 
suit  under  the  Telephone  Consumer  Protection  Act,  47 
U.S.C.  §  227,  seek  our  leave  to  appeal  from  the  district 
court’s  order  certifying  the  class.  Fed.  R.  Civ.  P.  23(f).  The 
defendants are a business that manages commercial real es‐
tate properties for the properties’ owners, and the owner of 
2                                                          No. 14‐8004 


the  business.  The  suit  charges  the  defendants  with  having 
paid a “fax blaster” called Business to Business Solutions to 
send unsolicited fax advertisements, in violation of the Act’s 
“junk  fax”  prohibition,  47  U.S.C.  §  227(b)(1)(C),  to  10,145 
persons. They are the members of the class. Class counsel is 
seeking statutory damages, as they would surely eclipse any 
actual damages if the entire class is determined to have been 
victimized  by  the  defendants’  fax  campaign.  For  then  the 
aggregate statutory damages will be either a little more than 
$5  million  or,  if  the  violation  is  determined  to  be  willful  or 
knowing, as much as three times greater. § 227(b)(3).
     If the expected damages are so great in relation to the de‐
fendants’ assets that if the class certification order stands, the 
defendants  may  well  be  forced—even  if  they  have  a  strong 
case  on  the  merits—to  settle,  in  order  to  avoid  the  risk  of  a 
catastrophic judgment, we would give careful consideration 
to  the  request  for  leave  to  appeal  the  order.  Kohen  v.  Pacific 
Investment  Management  Co.,  571  F.3d  672,  677–78  (7th  Cir. 
2009); Blair v. Equifax Check Services, Inc., 181 F.3d 832, 834–35 
(7th Cir. 1999). But the defendants haven’t told us what their 
assets are—just that the corporate defendant is “a small fam‐
ily owned business.” It is no doubt small in relation to such 
family‐owned  businesses  as  Koch  Industries  and  Walmart, 
but maybe not so small that a contingent liability of $15 mil‐
lion would force it to settle; it hasn’t settled yet, and this suit 
will be celebrating its fifth birthday later this year. 
     Even if the defendants could prove that they’ll be forced 
to  settle unless we  reverse the class certification order,  they 
would have to demonstrate a significant probability that the 
order  was  erroneous.  “However  dramatic  the  effect  of  the 
grant or denial of class status in … inducing the defendant to 
No. 14‐8004                                                           3 


capitulate,  if  the  ruling  is  impervious  to  revision  there’s  no 
point to an interlocutory appeal.” Id. at 835. 
     The  defendants’  principal  argument  is  that  only  owners 
of  fax  machines  have  standing  to  sue  under  the  Telephone 
Consumer Protection  Act. The  plaintiffs have  not  presented 
evidence  concerning  the  ownership  of  the  fax  machines  of 
the class members. But what the Act prohibits is faxing un‐
solicited  fax  advertisements  “to  a  telephone  facsimile  ma‐
chine.” § 227(b)(1)(C). There is no mention of ownership. 
     The defendants cite a district court decision that read an 
ownership  requirement  into  the  Act  on  the  ground  that 
Congress’s concern was with the “cost of the paper and ink 
incurred  by  the  owner  of  the  fax  machine  and  the  fax  ma‐
chine  owner’s  loss  of  the  use  of  the  machine.”  Compressor 
Engineering Corp. v. Manufacturers Financial Corp., 292 F.R.D. 
433,  448  (E.D.  Mich.  2013).  The  decision  is  erroneous  on  its 
own terms, because the lessee of a fax machine pays for the 
paper and often for the ink. And if he doesn’t, no matter. For 
contrary to Compressor Engineering, our decision in Holtzman 
v. Turza, 728 F.3d 682, 684 (7th Cir. 2013), holds that no mon‐
etary loss need be shown to entitle the junk‐fax recipient to 
statutory  damages.  Whether  or  not  the  user  of  the  fax  ma‐
chine is an owner, he may be annoyed, distracted, or other‐
wise inconvenienced if his use of the machine is interrupted 
by unsolicited faxes to it, or if the machine wears out prema‐
turely  because  of  overuse  attributable  to  junk  faxes.  Nor 
does entitlement to statutory damages require any showing 
of  injury  of  any  sort,  for  such  damages  not  only  serve  to 
compensate for injuries difficult to estimate in dollar  terms, 
but also, like statutory compensation for whistleblowers, op‐
erate  as  bounties,  increasing  the  incentives  for  private  en‐
4                                                          No. 14‐8004 


forcement of law. Anyway it would be arbitrary to limit re‐
lief under the junk‐fax provision of the Telephone Consumer 
Protect  Act  to owners of fax machines,  and there  is  no sug‐
gestion of such a limitation in the statute. 
    At most the defendants’ argument would support adding 
to the class the owners, if different from the users, of the fax 
machines that received the unauthorized fax advertisements. 
There is no doubt that many of the current class members do 
own their fax machines. The defendants don’t deny that one 
of  the  named  plaintiffs,  Paldo  Sign  &  Display  Company, 
does;  but  the  other,  Chapman,  appears  to  as  well.  It’s  true 
that he was a federal prisoner when the defendants’ fax was 
transmitted to the fax machine in his home, but that should 
make  no  difference,  on  the  defendants’  own  theory,  to  his 
eligibility  to  be  a  member  of  the  class,  and  indeed  to  be  a 
class  representative  (though,  embarrassed  by  Chapman’s 
situation,  class  counsel  has  dropped  him  as  a  class  repre‐
sentative;  but  he  remains  a  member  of  the  class).  It’s  irrele‐
vant that, being in prison, he couldn’t use the machine. (His 
wife  received  the  defendants’  faxes  while  he  was  impris‐
oned.) 
     Anyway a class can be certified without determination of 
its size, so long as it’s reasonable to believe it large enough to 
make  joinder  impracticable  and  thus  justify  a  class  action 
suit.  Kohen  v.  Pacific  Investment  Management  Co.,  supra,  571 
F.3d  at  677–78.  “How  many  (if  any)  of  the  class  members 
have a valid claim is the issue to be determined after the class 
is  certified.”  Parko  v.  Shell  Oil  Co.,  739  F.3d  1083,  1085  (7th 
Cir.  2014)  (emphasis  in  original).  Recipients  of  faxes  who 
don’t have rights under the Telephone Consumer Protection 
No. 14‐8004                                                          5 


Act just wouldn’t be entitled to share in the damages award‐
ed to the class by a judgment or settlement. 
    Which goes to show that the defendants’ argument about 
ownership is not really addressed to the appropriateness of 
class certification, and so doesn’t belong in this appeal. The 
argument  is  not  that  a  class  should  not  have  been  certified 
but that some persons or firms have been mistakenly includ‐
ed  in  it.  If  the  argument  had  merit  (it  doesn’t),  it  would 
merely encourage the district judge to create subclasses, one 
of  which  (the  owner  subclass)  could  win  while  the  lessee 
subclass lost. 
    The  defendants  make  an  unrelated  argument  involving 
plaintiff  Paldo—that  our  decision  in  CE  Design  Ltd.  v.  King 
Architectural Metals, Inc., 637 F.3d 721 (7th Cir. 2011), makes 
Paldo an inadequate class representative. As we pointed out 
in that case, there is no violation of the Telephone Consumer 
Protection  Act  if  the  recipient  of  the  fax  advertisement  had 
given the defendant “prior express invitation or permission, 
in  writing  or  otherwise,”  to  receive  such  advertisements 
from the defendant. 47 U.S.C. § 227(a)(5). The plaintiff, CE, a 
small civil engineering firm, had posted its fax number on its 
website  and  next  to  it  the  phrase  “Contact  Us.”  It  had  also 
signed a form that both authorized the publication of its fax 
number in the Blue Book of Building and Construction—a direc‐
tory  similar  to  the  Yellow  Pages  but  aimed  at  firms  in  the 
building  industry—and  authorized  the  other  subscribers  to 
the  Blue  Book,  such  as  defendant  King,  to  “communicate” 
with it, including via fax. The Blue Book states that “by sup‐
plying The Blue Book with your fax and e‐mail address, you 
agree to have The Blue Book and users of The Blue Book ser‐
vices  communicate  with  you  via  fax  or  e‐mail.”  Given  this 
6                                                      No. 14‐8004 


and other evidence discussed in our opinion, we concluded 
that King might have a good defense under the Act. 637 F.3d 
at  725–28.  This  case  is  different.  Paldo’s  fax  number  was 
published in the Blue Book without its consent. Employees of 
the directory found the number and “free listed” it—that is, 
published it in the Blue Book without Paldo’s authorizing or 
paying for the listing. 
    So  Paldo’s  adequacy  as  a  class  representative  has  not 
been  impugned.  We  need  not  speculate  on  whether  the  de‐
fendants might seek contribution from the Blue Book compa‐
ny to the damages they may be forced to pay to the class, on 
the  ground  that  the  company  misled  the  defendants  into 
thinking  that  Paldo  had  consented  to  receive  fax  advertise‐
ments.  Nor  is  there  any  suggestion  that  other  members  of 
the  class  consented  to  receive  fax  advertisements  from  the 
defendants. 
    The  defendants  argue  that  class  counsel  should  be  dis‐
qualified  from  representing  the  plaintiffs  and  the  class  for 
having acted unethically by sending the defendants a class‐
action notice. See Creative Montessori Learning Centers v. Ash‐
ford  Gear,  LLC,  662  F.3d  913,  916–18  (7th  Cir.  2011).  This 
would have been unethical conduct if the purpose of the no‐
tice had been to enlist the defendants in a class action suit as 
members of the plaintiff class. For that would put them on both 
sides  of  the  case—thus  suing  themselves!  But  actually  the 
notice was of another junk‐fax suit, not this one, so there was 
no ethical violation—and for the further reason that a court 
order required the sending of that notice to all possible class 
members, which happened to include the defendants in the 
present case. 
No. 14‐8004                                                          7 


     It remains only to note the age of this case. It is in its fifth 
year, and still at the certification stage, with trial not sched‐
uled  to  begin  until  January  12,  2015.  It’s  not  a  complicated 
case.  Rather,  the  delay  in  moving  it  toward  completion  re‐
flects  poor  case  management.  The  case  has  been  reassigned 
twice, and thus has been overseen by three different judges 
in  succession.  More  than  two  and  a  half  years  elapsed  be‐
tween the initial briefing on certification and the decision to 
certify. The plaintiffs’ counsel failed to appear for two status 
conferences  before  a  magistrate  judge  assigned  to  the  case 
(the fourth judicial officer) and defense counsel skipped one 
status conference. The plaintiffs had to be compelled (a mat‐
ter  taking  months)  to  answer  interrogatories.  One  of  the 
plaintiffs’  witnesses  failed  to  show  up  to  two  subpoenaed 
depositions,  requiring  the  defendants  to  seek  an  order  to 
show cause in the District of Massachusetts. 
   A rapid resolution of this case is in order. But as the pro‐
posed  appeal  has  no  merit,  the  petition  for  leave  to  appeal 
under Fed. R. Civ. P. 23(f) is 
                                                             DENIED.